UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIESEXCHANGE ACT OF For the fiscal year ended December 31, 2008 []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXHANGE ACT OF For the transition period from to Commission File No. 1- 6407 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: SOUTHERN UNION SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 SOUTHERN UNION SAVINGS PLAN FORM 11-K December 31, 2008 Table of Contents Page Report of Independent RegisteredPublic Accounting Firm 2 Financial Statements: Statements of Net Assets Available for Plan Benefits 3 Statement of Changes in Net Assets Available for Plan Benefits 4 Notes to Financial Statements 5 Supplemental Schedule: Schedule H, line 4i – Schedule of Assets Held at End of Year 13 Signatures 14 Note:All other schedules required by section 2520.103-10 of the Department of Labor’s rules and regulations for reporting and disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. 1 Report of Independent Registered Public Accounting Firm To The Participants and Plan Administrator of the Southern Union Company Savings Plan We have audited the accompanying statements of net assets available for benefits of Southern Union Company Savings Plan (the “Plan”) as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007, and the changes in net assets available for benefits for the year ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplementary information is the responsibility of the Plan's management. Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ McConnell & Jones LLP Houston, Texas June 2 SOUTHERN UNION SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS December 31, 2008 2007 Assets: Investments, at fair value: Southern Union Company common stock $ 24,115,249 $ 50,322,955 Mutual funds 89,349,139 118,939,811 Common/collective trust 25,991,333 24,883,644 Participant loans 7,173,388 7,358,311 Participant-directed brokerage accounts 722,677 438,533 Interest bearing cash 13,288 - Total investments 147,365,074 201,943,254 Receivables: Employer contributions 4,405 371,773 Participant contributions 6,626 416,618 Total receivables 11,031 788,391 Total assets 147,376,105 202,731,645 Total liabilities - - Net assets available for plan benefits, at fair value 147,376,105 202,731,645 Adjustment from fair value to contract value for common/collective trust fund investment contracts 3,243,107 - Net assets available for plan benefits $ 150,619,212 $ 202,731,645 The accompanying notes are an integral part of these financial statements. 3 SOUTHERN UNION SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS Year Ended December 31, 2008 ADDITIONS TO NET ASSETS ATTRIBUTED TO: Investment income (loss) Interest and dividends $ 1,651,601 Net depreciation in fair value of investments (66,896,175 ) Total investment loss, net (65,244,574 ) Contributions Employer 12,281,005 Participant 13,410,334 Rollover 932,665 Total contributions 26,624,004 Total reductions, net (38,620,570 ) DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Distributions to participants 13,369,223 Administrative expenses 122,640 Total deductions 13,491,863 Net decrease (52,112,433 ) NET ASSETS AVAILABLE FOR PLAN BENEFITS: Beginning of year 202,731,645 End of year $ 150,619,212 The accompanying notes are an integral part of these financial statements. 4 SOUTHERN UNION SAVINGS PLAN 1.Description of Plan The following brief description of the Southern Union Savings Plan (the Plan) provides only general information.Plan participants (Participants) should refer to the Plan document for a more complete description of the Plan’s provisions. General.The Plan is a defined contribution plan sponsored by Southern Union Company (the Company).The Plan covers the majority of the employees of the Company and its participating divisions and subsidiaries on the date employment commences. The Plan is designed to comply with Section 4975(e)(7) and the regulations provided thereunder of the Internal Revenue Code of 1986, as amended (the Code), and is subject to the applicable provisions of the Employee Retirement Income Security Act of 1974 (ERISA). On December 3, 2007, assets of $7.9 million associated with the Cross Country Energy Savings Plan (the CCE Plan) were merged into the Plan.Participants of the CCE Plan were associated with Cross Country Energy Services, LLC (CCES), a wholly-owned subsidiary of the Company.The CCES employees became eligible Participants of the Plan on September 23, 2007. Contributions.Each year, Participants may elect to contribute a portion of their pretax and after-tax compensation up to the Internal Revenue Service (IRS) limits to the Plan.In addition, Participants may also transfer into the Plan amounts representing qualified roll-overs from other defined benefit or contribution plans. New employees of the Company are automatically enrolled at a pre-tax contribution rate of three percent.These contributions are automatically invested in a target retirement date fund based on the employee’s date of birth and a retirement age of 65.Such employees may subsequently change their contribution percentage and investment election at any time via the Plan’s record keeper. The Company makes matching contributions to the Plan based on the formulas outlined in the Plan’s provisions.The Company has also elected to make retirement power contributions, as defined in the Plan, to eligible Participants. Participants may direct their contributions plus all of the Company’s contributions, except as outlined in the Plan’s provisions, into various investment options offered by the Plan.During the year ended December 31, 2008, the Plan offered 14 mutual funds, one common/collective trust and Company stock as investment options.Additionally, the Plan provides Participants the opportunity to participate in Participant-directed brokerage accounts.Contributions are subject to certain limitations. Participant Accounts.Each Participant’s account is credited with the Participant’s directed contribution and allocations of (a) the Company’s contributions, (b) Plan earnings and (c) a charge for an allocation of investment and administrative expenses.Allocations are based on Participant earnings or account balances, as defined.The benefit to which a Participant is entitled is the benefit that can be provided from the Participant’s vested account. Vesting.Participants are immediately vested in their contributions plus actual earnings thereon.Vesting in the Company’s contribution portion of a Participant’s account is based on years of credited service with a graded vesting schedule that varies in accordance with the terms of the Plan.Each of the Plan’s vesting schedules provide for 100 percent vesting after five or six years of credited service. Diversification.Prior to September 29, 2006, all Company matching and some retirement power contributions made to the Plan on behalf of Participants were automatically invested in the Company’s common stock.Participants have been allowed to elect to direct the investment of the Company’s post-September 28, 2006 matching and retirement power contributions. 5 Commencing in 2007, Participants could elect to diversify 50 percent of the previously restricted employer contribution portion of Company common stock in their account into other Participant-directed investments.Effective January 1, 2008, Participants were permitted by the Plan to diversify 100 percent of any remaining previously restricted amounts held in the Company’s common stock in their account to any other investment choice.The net asset balance at December 31, 2008 and 2007 related to the nonparticipant-directed portion of the Company’s common stock was nil and $16.6 million, respectively. Participant Loans.Participants may borrow from their investment fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 reduced by the highest outstanding balance of the Participant’s loans from the Plan during the one year period ending on the day before the loan is made or one-half of the Participant’s vested balance.The loans are made from the Participant’s eligible account balance and bear interest at rates commensurate with local prevailing rates as determined by the Plan administrator.Principal and interest is paid ratably through payroll deductions.In the event of a default of a Participant loan balance, the related loan balance would be reported as a deemed distribution to the Participant. Payment of Benefits.Participants are eligible to receive a distribution of their vested account balance upon separation from service due to retirement, disability, death (in which case payment will be made to the designated beneficiary) or termination of employment.Distributions of benefits are made in a single cash lump sum or as in-kind distributions of Company stock.In-kind distributions are limited to the extent of the value of the Participant’s investment in Company stock.The Plan provides for in-service withdrawals for hardship reasons, for Participants who have attained age 59 ½ or who have qualified roll-over contributions. The Plan allows automatic lump-sum distributions if the present value of the terminated Participant’s vested account balance is less than $1,000 in the aggregate. Voting Rights.Each Participant is entitled to exercise voting rights attributable to the shares allocated to his or her account and is notified by the Company prior to the time that such rights may be exercised.The Trustee is not permitted to vote any allocated share for which instructions have not been given by a Participant.The Trustee, as directed by the Company, votes any unallocated shares on behalf of the collective best interest of Participants and beneficiaries. 2.Summary of Significant Accounting Policies Basis of Accounting.The accompanying Plan financial statements are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (GAAP). Use of Estimates.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Risks and Uncertainties.The Plan provides for various investment options in various combinations of investment funds.Investment funds are exposed to various risks, including but not limited to interest rates and market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect Participants’ account balances and the amounts reported in the statement of net assets available for benefits and the statement of changes in net assets available for benefits. 6 Contributions.Contributions to the Plan from Participants are recorded in the period that payroll deductions are made from Participants. Payment of Benefits.Benefits are recorded when paid. Investment Valuation and Income Recognition.The Plan’s investments are stated at fair values with the exception of the JP Morgan Stable Value Fund (SVF), a separately managed fund, which is stated at fair value with the related adjustment amount from contract value disclosed in the Statements of Net Assets Available for Plan Benefits at December 31, 2008.At December 31, 2007, fair value of the SVF closely approximated its contract value.The Statement of Net Assets Available for Plan Benefits is prepared on a contract value basis.Mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Plan at year-end.The Company’s common stock is valued at fair market value as quoted on the New York Stock Exchange.Participant loans are valued at cost, which approximates fair value.Participant-directed brokerage accounts are generally valued using quoted market prices. Purchases and sales of securities are recorded on a trade-date basis.Interest is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Fair Value Measurements.On January 1, 2008, the Plan adopted Financial
